Citation Nr: 1701496	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include as manifesting with vertigo and dizziness, to include as secondary to service-connected bilateral hearing loss disability and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from March 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The record contains evidence not yet considered by the agency of original jurisdiction (AOJ); however, the Veteran's representative waived AOJ consideration of that evidence in the November 2016 Appellant's Post-Remand Brief.  

In May 2016, the Board remanded the above-listed issue for further development.  As discussed below, the AOJ did not comply with the Board's remand instructions, so the Board must remand the matter to the AOJ for substantial compliance.   See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding claimants are entitled to compliance with Board remand instructions); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The basic facts of this case and the Veteran's contentions were set out in the Board's May 2016 Remand.  Importantly, the Veteran contends that an episode of barotitis that occurred during and/or after flight training caused him to develop a vestibular disorder (including recurrent symptoms of vertigo and dizziness).  He also contends, additionally or alternatively, that his service-connected hearing loss and/or tinnitus have caused or aggravated his current disability.

The Board previously determined that the February 2012 VA examination and opinion were inadequate, including because the examiner was a neurologist, so the Board remanded the matter for an examination.  The Board specified that the Veteran should be afforded a "new examination [] by an otolaryngologist (ENT)."

Pursuant to the remand instructions, the Veteran was afforded a new examination in June 2016.  The record does not indicate that the examining physician is an otolaryngologist and review of Arizona state government's licensing database indicates she is a family practitioner with no specialization, training, or board certification in otolaryngology or another related field.  In short, the record does not establish that the examiner has the qualifications specified by the Board and the available information suggests she does not.

Moreover, the examiner's opinion with respect to secondary causation relies extensively on the February 2012 VA examiner's opinion and her rationale consists primarily of a quote of the inadequate opinion followed by the statement:  "The history and examination today would continue to support that comment."  Further, she fails to address aggravation other than in her one sentence conclusion.  More is required.

In addition, the Board specifically noted that the medical treatment records contain indications of a Eustachian tube dysfunction.  While this may be part of or related to the diagnosed peripheral vestibular disorder, the Board may not make independent medical judgments and requires an expert medical opinion explaining the relationship(s), if any, between the prior diagnosis of a Eustachian tube dysfunction, the diagnosed peripheral vestibular disorder, and the service-connected hearing loss and tinnitus.

When VA undertakes a duty to provide an examination for a Veteran, it must ensure that such an examination is adequate to resolve the issue on appeal.  Here, both examiners provided conclusory statements and did not fully address all contentions forwarded by the Veteran.   The opinions, singly and together, are inadequate to resolve the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall, 11 Vet.App. at 271 (claimant entitled to compliance with Board's remand instructions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from October 2012 to the present (should they exist). If records do not exist or are not available after an exhaustive search, so annotate the claims file. 

2. Provide the Veteran's claims file to a VA physician who specializes in or who is board certified in otolaryngology or a related ear, nose, and throat (ENT) specialty.  The examiner's qualifications MUST be noted in the report.

Another examination is not needed, unless the specialist requests one.  

The examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any vestibular disorder present during the appeal period, to include diagnosed peripheral vestibular disorder and Eustachian tube dysfunction, had causal origins with active service, to include as a result of flight training in aircraft with less sophisticated pressurization systems than exist currently.  The episode of barotitis of September 1953 is to be specifically referenced as well as the Veteran's credible assertions of having to be removed from flight training due to experiencing vertigo in flight.

b.  If the response to (a) is negative, is it at least as likely as not that any vestibular disorder present during the appeal period, to include diagnosed peripheral vestibular disorder and Eustachian tube dysfunction, was caused by service-connected hearing loss disability and/or tinnitus.  

It would be helpful if the examiner discussed how hearing loss and tinnitus can be "associated" with vestibular problems and whether any such association is present in this case. 

c.  If the response to (b) is negative, is it at least as likely as not that any vestibular disorder present during the appeal period, to include diagnosed peripheral vestibular disorder and Eustachian tube dysfunction, was aggravated beyond the natural progress of the disease process, by service-connected hearing loss disability and/or tinnitus.

In answering the above questions, it would be helpful if the examiner discussed the significance of the earlier diagnosis of Eustachian tube dysfunction and, if relevant, the relationship between that condition and the diagnosed peripheral vestibular disorder.

With respect to any conclusions reached in the narrative portion of the examination report, the examiner must include an appropriate rationale.  Conclusory opinions (i.e. a listing of data followed by a conclusion with no supporting rationale) are not acceptable and will require additional remand for remedial compliance with Board directives. 

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




